DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1, 4-6, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tateno et al. (US 2009/0128719, “Tateno”) in view of Perkins et al. (US 2009/0041971, “Perkins”).
Regarding claims 1, Tateno teaches an optical element comprising a substrate (a transparent glass substrate, layers 92 or 94, [0212], see Figs. 2B and 3), a polarizing film on one side of the substrate (Fig. 3, polarizer 15b, layer 151, [0225]), and a compensation film (or retardation film) on a side of the substrate that is opposite the polarizing film (see Fig. 3, compensation films 15a, 15e, [0198], and e.g., [0015]).	Tateno fails to specifically teach that its polarizer is a wire grid type polarizer. In the same field of endeavor of polarizer for use in liquid crystal display devices ([0006], [0057]), Perkins teaches a wire grid type polarizer wherein convex portions of materials are deposited on a substrate material (see Fig. 1a, [0025]) and wherein the relief structures may have a pitch that is less than the wavelength of light ([0027]). Perkins additionally teaches that the grid shaped convex portion comprises a linear metal layer, a first dielectric layer, and an absorption layer (wherein the absorption layer may be a dielectric material, Perkins, [0034]; see Fig. 1a, layers 26, 30a, and 34a, [0031] – [0035] and [0027], [0029]; see also [0026], describing transparent glass substrate). Perkins additionally teaches that a portion of the surface of the wire grid polarizer may include a second dielectric layer ([0032], which may be considered to be over a surface of one of the portions of the convex wire grid patterns). It would have been obvious to the person of ordinary skill at the time of filing to have substituted the wire grid polarizer of Perkins for the polarizer or polarizers of Tateno for their good durability and for its ability to reduce reflection of the polarized light to be transmitted as well as its ability to be tailored for use with various wavelengths 
    PNG
    media_image1.png
    373
    524
    media_image1.png
    Greyscale

Regarding claim 4, modified Tateno additionally teaches that the first dielectric layer may be a silicon oxide (see Perkins, e.g., Fig. 1a, layer 30a, [0031], [0034], may be an aluminum oxide or a silicon oxide among others).
Regarding claim 5, modified Tateno (Perkins) teaches that the grid shaped convex portion comprises an absorption layer (wherein the absorption layer may be a dielectric material, Perkins, [0034]; see Fig. 1a, layers 26, 30a, and 34a, [0031] – [0035] and [0027], [0029]; see also [0026], describing transparent glass substrate). The Examiner notes that the term “comprising” is generally considered to be synonymous with “containing” or “including” and is interpreted to be open-ended. Please see MPEP 2111.03.
Regarding claim 6, modified Tateno (Perkins) additionally teaches that the metal layers may be, for example, aluminum (Perkins, [0029]). 
Regarding claim 9, Tateno additionally teaches that the compensation element may include an anisotropic layer that includes a plurality of birefringent layers (see retardation layers, [0271] – [0274]) and may have inorganic material deposited thereon ([0132]) and may have a phase difference layer (e.g., [0274], any of the phase difference layers 15a, 15e, 15f, may be considered to be a matching layer reading on the presently claimed phase difference matching layer). 
Regarding claim 10, Tateno additionally teaches that the birefringent inorganic films may be deposed by oblique vapor deposition (e.g., [0021], and see, e.g., layers 1503e, [0226]). It should be noted that claim 10 includes product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113.
Regarding claim 11, Tateno additionally teaches that the deposited material may be, for example, Ta2O5 ([0132]).
Regarding claim 16, modified Tateno additionally teaches that the substrate material may be made of glass (Perkins, [0026]).
Regarding claims 17 and 18, Tateno additionally teaches that the device is a liquid crystal display including a liquid crystal cell (see Fig. 1, liquid crystal light valve 15, [0197] and see Fig. 3, layer 34, and see e.g., [0209]), comprising a light source (see Fig. 1, light source 12, [0197]), and a projection optical system that projects (see Fig. 1, optical system 18, [0196]) and wherein the liquid crystal display is disposed in an optical bath between the light source and the projector (see Fig. 1, [0196]).
Regarding claims 19 and 20, modified Tateno (Perkins) additionally teaches that the metal layers may be, for example, aluminum (Perkins, [0029]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno in view of Perkins as applied to claim 1 above, and further in view of Bell (US 2007/0141243, “Bell”).
Regarding claim 8, the combination remains as applied to claim 7, above, however Tateno fails to specifically teach the inclusion of a water-repellent layer on its polarizer. In the same field of endeavor of polarizing films and layers ([0002] – [0004]), Bell teaches to include a moisture barrier (or hydrophobic polymer film, [0095]) in order to act as a moisture barrier to protect the underlying polarizing plate ([0095]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have included a hydrophobic polymer layer (i.e., a water-repellent layer) in order to improve the durability of the polarizer plate ([0095]). 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno as applied to claim 9, above, and further in view of Nakagawa (US 2004/0141122, “Nakagawa”).
Regarding claims 12 and 13, the combination remains as applied to claim 9, above. Tateno teaches the inclusion of various phase difference films that may be considered to read on the claimed matching film (see, e.g., Figs. 2 and 3, films 1503a, 1501c 1503e, [0221]) but Tateno fails to specifically teach the inclusion of an additional optical film that includes a multilayer film having multiple laminated dielectric films having different refractive indexes. However, in the same field of endeavor of liquid crystal displays and optical films for use therein ([0004], [0005]), Nakagawa teaches a retardation film wherein the film that may be made by depositing a multilayer dielectric film wherein the refractive indexes of the individual layers are different ([0031], [0033], [0034], Fig. 2) and wherein the antireflection film may be made of TiO2 and SiO2 ([0031]). Such a film would read on the claimed matching film. It would have been obvious to the ordinarily skilled artisan to have substituted the retardation film of Nakagawa for one of the retardation films of modified Tateno for its good durability .  

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno as applied to claim 9, above, and further in view of Takahashi (US 2015/0192723, “Takahashi”).
Regarding claims 14 and 15, the combination remains as applied to claim 9, above, however Tateno fails to teach the inclusion of an antireflection layer. In the same field of endeavor of optical films for use in liquid crystal displays ([0005]), Takahashi teaches to include an antireflection layer on a compensation film in order to prevent surface reflection (Fig. 1, [0014], [0028], [0033]). Takahashi further teaches to include an intermediate or protective layer between the antireflection layer and the compensation layer ([0010], [0027], [0028] and may be, for example, SiO2). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included an antireflection layer and intermediate protection layer to provide antireflection properties to the compensation film, to protect the compensation film from debris and damage, and to improve adhesion between the antireflection film and the compensation film ([0007], [0013], [0033], [0034]]).

Response to Arguments
Applicant’s arguments filed 12/21/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that the field of optical layer fabrication is unpredictable. But Applicant cites to a nonprecedential opinion regarding the field of microelectronics manufacturing and providing electrical interconnections.” This is not the same as the field of optical layer fabrication. Indeed, wire grid polarizes are a mature field of study. For example, see Garvin et al. (US 4,289,381, “Garvin”), describing 
Applicant argues that the ordinarily skilled artisan would not have combined the teachings of Tateno and Perkins absent impermissible hindsight analysis. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant argues that Tateno used a retardation film in order to “cancel” a birefringent effect while Perkins uses birefringence to improve the performance of a polarizer and therefore these are contradictory uses of retardation films. However, retardation films (that is, films having a birefringent effect) shift the polarization of light going through the film. That is, these films that themselves are birefringent and are used to compensate for birefringent effects elsewhere in, for example, a display device or some other optical system. Such use improves the functionality of a polarizer because it helps to compensate or cancel undesirable birefringence. 
Therefore, claims 1, 4-6, and 8- 20 are rejected as described above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garvin describes the manufacture of wire grid polarizers formed by photolithography (Figs. 1, 5, 6, Abstract, and e.g., col. 3-4). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782